Citation Nr: 9911014	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  94-28 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the cervical spine.

2.  Entitlement to an evaluation in excess of 10 percent for 
left carpal tunnel syndrome.

3.  Entitlement to a compensable evaluation for right carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	To be clarified.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1992, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that decision, the RO granted service 
connection for, among other disabilities, degenerative disc 
disease of the cervical spine and bilateral carpal tunnel 
syndrome, and assigned each disorder a noncompensable rating, 
effective April 1, 1992.  The veteran timely appealed these 
determinations to the Board.  When this matter was previously 
before the Board in May 1996, it was remanded for further 
development, which has been accomplished.

During the course of this appeal, in February 1994, the RO 
increased the evaluation for the veteran's degenerative disc 
disease of the cervical spine to 20 percent, effective April 
1, 1992.  In addition, in February 1998, the RO increased the 
rating for the veteran's left wrist carpal tunnel syndrome to 
10 percent, also effective April 1, 1992.  However, inasmuch 
as higher evaluations are available for each of these 
conditions, and the veteran is presumed to seek the maximum 
available benefit for a disability, the claims remain viable 
on appeal.  See Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999), slip op. at 7-8; AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

Finally, during the course of this appeal, the veteran's 
claim folder was transferred to the Baltimore, Maryland, RO, 
and thereafter to the St. Petersburg, Florida, RO.


REMAND

In prosecuting his claim of service connection for these 
disabilities, the veteran, in completing VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative) in July 1993, selected the Maryland Veterans' 
Service Commission as his representative.  Indeed, when this 
matter was previously before the Board, written arguments in 
support of the veteran's claims were offered by that 
representative  In the May 1996 REMAND, the Board 
specifically indicated that, if any benefits sought on appeal 
were not granted, a Supplemental Statement of the Case (SSOC) 
be issued, and that his representative have an opportunity to 
respond to it.  

Subsequent to the REMAND, the veteran relocated to Crestview, 
Florida, and his claims folder was transferred to the St. 
Petersburg, Florida, RO.  Since that time, all correspondence 
has been sent solely to the veteran.  No representative of 
the veteran has thus been afforded an opportunity to offer 
argument in support of the veteran's appeals.  The record 
thus raises an issue as to whether the Maryland Veterans' 
Service Commission continues to represent the veteran in this 
appeal, and, if not, whether the veteran wishes to select 
another representative to prosecute this case.  Accordingly, 
this case must be remanded so that the veteran can clarify 
representation in this matter.

In remanding this case to clarify the representation in the 
matter, the Board notes that 38 C.F.R. § 20.608(b)(2) (1998) 
requires that when, as here, a case is in appellate status, a 
representative may not withdraw unless good cause is shown in 
a motion before the Board.  A review of the claims folder 
does not disclose that such a motion was made.

Finally, a review of the record reveals that the neurologist 
who examined the veteran in November 1997 recommended that he 
undergo surgical decompression to treat his degenerative disc 
disease of the cervical spine.  In addition, in January 1998, 
the same physician recommended that the veteran have a left 
carpal tunnel release.  Because the medical evidence suggests 
that pertinent medical records reflecting treatment for his 
cervical spine and left carpal tunnel syndrome have not been 
associated with the claims folder, further development is 
required.

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  The RO should contact the veteran and 
request that he clarify representation in 
this matter, to include, if necessary, 
providing him with the appropriate form 
to do so.

2.  The RO should request that the 
veteran submit a list (concerning names, 
dates and addresses) of all additional 
sources of treatment (VA, private, and 
other) that he has received since January 
1998.  This should specifically include 
any records of the veteran's care at the 
VA Medical Center in Pensacola, Florida, 
the military hospital at Elgin Air Force 
Base, and from Drs. Gregory Piacente and 
Carlos Cardenas.  After securing any 
necessary release form(s), the RO should 
directly contact the sources that are 
identified, obtain copies of the relevant 
records in their possession that are not 
already in the claims file, and associate 
such records with the claims file.  The 
aid of the veteran and his representative 
in securing such records should be 
enlisted, as needed.  However, if any 
such records are not available, or the 
search any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

3.  After representation in this matter 
has been clarified, the RO should arrange 
to have the veteran's claims folder 
reviewed by his representative.  The RO 
should thereafter associate with the 
claims folder any written argument in 
support of the veteran's claims that was 
prepared by his representative.

4.  After completion of the foregoing, 
and after completion of any other 
development deemed warranted by the 
record, including conducting any other 
medical examinations deemed warranted, 
the RO should readjudicate the issues on 
appeal, in light of all pertinent 
evidence of record, including, if 
appropriate, the written argument offered 
by the veteran's representative, as well 
as all applicable laws, regulations, and 
case law.  The RO must provide adequate 
reasons and bases for its determinations 
and addressing all issues and concerns 
that were noted in the REMAND.

5.  If any benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument while the 
case is in remand status.  See Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and  Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


